                Case 19-23739-RAM        Doc 88    Filed 06/05/20     Page 1 of 2




                           UNITED STATES BANKRUPTCY OURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

 In Re:

 CAROLINA MOLINA                                             Case No.: 19-23739-RAM

                                                             Chapter 13

             Debtor(s)         /


DEBTOR’S OBJECTION TO SUPPLEMENTAL NOTICE OF POST-PETITION FEES,
    EXPENSES AND CHARGES FILED BY FACE BANK INTERNATIONAL
                         CORPORATION

Debtor requests that this matter be set for hearing on June 16, 2020 at 9:00 a.m. along
                         with other related matters in this case.

      COMES NOW, the Debtor, CAROLINA MOLINA, by and through undersigned

counsel files this Objection to Supplemental Notice of Post-Petition Fees, Expenses, and Charges

filed by Face Bank International Corporation and in support thereof states as follows:

          1. Face Bank International Corporation (“Face Bank”) holds the mortgage on the

Debtor’s homestead property. The Debtor has filed a First Modified Plan which cures and

maintains the mortgage. The hearing on the Motion to Approve the First Modified Plan is

scheduled for June 16, 2020.

          2. Face Bank International Corporation filed a Notice of Post-Petition Mortgage Fees,

Expenses, and Charges [Doc under Claim No. 3] (“NPPF”). The document states that Face Bank

has incurred attorney’s fees of $32,551.91 and attaches an addendum with six (6) dates but with

no time itemization or any other detail evidencing how this fee amount was reached.

          3. On May 29, 2020, Face Bank filed a supplemental NPPF. Suddenly, the attorneys fees

allegedly owed to Face Bank was reduced to $28,782.88.
               Case 19-23739-RAM                Doc 88    Filed 06/05/20       Page 2 of 2




       4. Face Bank has now attached an itemization of their attorney’s fees. A review of the

itemization will reveal excessive time entries for simple tasks, multiple entries for the same

tasks, and charges for administrative tasks such as calendaring deadlines or saving documents.

       5. The Debtor objects to the NPPF filed by Face Bank and requests that the Court review

Face Bank’s supplemental NPPF and award an attorney’s fees that is reasonable and just.

       WHEREFORE, the Debtor, CAROLINA MOLINA, respectfully requests that this

Court grant the relief sought by the Debtor and grant such other relief as this Court may deem

just and equitable under the circumstances.

                                     CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via
CM/ECF to the following parties this 5th day of June 2020.

               Nancy K. Neidich, Chapter 13 Trustee
               Office of the United States Trustee
               Face Bank International Corporation, c/o Leyza F. Blanco, Esq.



                                                         KINGCADE & GARCIA, P.A
                                                         Counsel for the Debtor
  CERTIFICATE PURSUANT TO                                Kingcade Building
    LOCAL RULE 9011‐4(B)                                 1370 Coral Way ▪ Miami, Florida 33145-2960
                                                         WWW.MIAMIBANKRUPTCY.COM
                                                         Telephone: 305-285-9100 ▪ Facsimile: 305-285-9542
            I HEREBY CERTIFY that I am
       admitted to the Bar of the United States
       District Court for the Southern District of       /s/ Timothy S. Kingcade, Esq.
       Florida and I am in compliance with the           x Timothy S. Kingcade, Esq., FBN 082309
       additional qualifications to practice in          □ Jessica L. McMaken, Esq., FBN 580163
       this Court set forth in Local Rule 2090-
       1(A).
